                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

MARIA E. WINDHAM, as Receiver for
MARQUIS PROPERTIES, LLC,
                                                   MEMORANDUM DECISION AND
                     Plaintiff,                    ORDER DENYING DEFENDANT
                                                   AMANDA NIXON’S MOTION TO
v.                                                 DISMISS
ROBERT DEUCHER, an individual, JULIE
DEUCHER, an individual, BRIAN NIXON,
an individual, AMANDA NIXON, an
individual , DARCY WOLLASTON, an                   Case No. 2:18-CV-428 TS-PMW
individual, STEVE WOLLASTON, an
individual, and DOES 1-5,                          District Judge Ted Stewart
                     Defendants.


       This matter is before the Court on Defendant Amanda Nixon’s Motion to Dismiss. For

the reasons discussed below, the Court will deny the Motion.

                                       I. BACKGROUND

       This action is brought by Plaintiff as Receiver for Marquis Properties, LLC and the assets

of the Marquis Properties Receivership Estate. Plaintiff alleges that Chad Roger Deucher

operated a Ponzi scheme through Marquis Properties from 2010 to 2016. This action is one of

many “claw back” actions seeking to recover monetary payments and other assets Chad Deucher

fraudulently caused Marquis Properties to transfer to Defendants, who are members of Chad

Deucher’s family.

       Defendant Brian Nixon is Chad Deucher’s brother-in-law and is alleged to have been an

insider of Marquis Property and assisted Chad Deucher in operating the Ponzi scheme.

Defendant Amanda Nixon is, or at all relevant times was, married to Defendant Brian Nixon.



                                               1
        Plaintiff alleges that Chad Deucher caused transfers of payments to be made directly or

indirectly to Defendants from Marquis Properties’ bank accounts where the funds of victim

investors were deposited. Plaintiff further alleges that Chad Deucher transferred certain assets

directly or indirectly to Defendants that were obtained from the fraud he perpetuated on

investors. Plaintiff alleges that Chad Deucher made these transfers in furtherance of his fraud

and for fraudulent purposes.

        More specifically, Plaintiff alleges that Chad Deucher caused Marquis Properties to

transfer payments and assets to Brian Nixon as compensation for activities of Defendants that

enticed victim investors into the Ponzi scheme. In total, Brian Nixon was the recipient and/or

beneficiary of at least $548,285 in commissions and other compensation payments from Marquis

Properties, all of which Plaintiff alleges constitute fraudulent transfers.

        With respect to Defendant Amanda Nixon, Plaintiff alleges that she was a beneficiary of

some or all of the payments made by Marquis Properties to Brian Nixon. Alternatively, Plaintiff

alleges that Brian Nixon transferred some or all of the fraudulently-obtained assets to Amanda

Nixon without receipt of reasonably equivalent value paid in good faith.

                                   II. STANDARD OF REVIEW

        Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” “Rule 8 serves the vital purpose of enabling the

court and defendants to know what claims are being asserted and to be able to respond to those

claims.” 1



        1
         Washington v. Colo. State Univ., 405 F. App’x 288, 289–90 (10th Cir. 2010) (internal
quotation marks omitted).


                                                  2
       To meet this requirement, Plaintiff must provide “enough facts to state a claim to relief

that is plausible on its face.” 2 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 3

       As the Court in Iqbal stated,

       only a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its
       judicial experience and common sense. But where the well-pleaded facts do not
       permit the court to infer more than the mere possibility of misconduct, the
       complaint has alleged—but it has not shown—that the pleader is entitled to
       relief. 4

                                          III. DISCUSSION

       Plaintiff brings claims against Defendants under the Utah Uniform Fraudulent Transfer

Act (the “UFTA”). 5 The UFTA “was designed to prevent fraudulent transfers of assets by

debtors who seek to defraud creditors or avoid debts by placing assets beyond creditors’ reach.” 6

Defendant does not appear to argue that Plaintiff has failed to adequately plead the existence of a

fraudulent transfer, but rather that Plaintiff has failed to adequately plead a claim against her.

The Court disagrees.




       2
           Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       3
          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557)
(alteration in original).
       4
           Id. at 679 (internal citations and quotation marks omitted).
       5
         The UFTA has subsequently been renamed the Voidable Transactions Act and its
provisions have been renumbered. These amendments do not alter the Court’s analysis.
       6
           Timothy v. Pia, Anderson, Dorius, Reynard & Moss LLC, 424 P.3d 937 (Utah 2018).


                                                   3
       The UFTA provides that a judgment may be entered against (1) the first transferee of the

asset or the person for whose benefit the transfer was made; or (2) an immediate or mediate

transferee of the first transferee, other than a good faith transferee that took for value. 7 Here,

Plaintiff has alleged that Defendant is either a recipient beneficiary or was a subsequent

transferee and that Defendant did not take for value or in good faith. While the allegations

against Defendant are limited, they are sufficient to survive dismissal. The allegations provide

notice to Defendant of the claims against her and allows her the ability to respond.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendant Amanda Nixon’s Motion to Dismiss (Docket No. 33) is

DENIED.

       DATED this 17th day of October, 2018.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




       7
           Utah Code Ann. § 25-6-9(2); Utah Code Ann. 25-6-304(2)(b).


                                                   4
